NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JINXIANG BAO,                                   No.    18-71824

                Petitioner,                     Agency No. A208-004-953

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 16, 2022**
                                 Pasadena, California

Before: KLEINFELD, MILLER, and COLLINS, Circuit Judges.

      Jinxiang Bao, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals affirming the denial of her applications for

asylum, withholding of removal, and protection under the Convention Against

Torture. Bao alleges that she was persecuted by the Chinese government for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
practicing Tibetan Buddhism. She claims that on at least one occasion in 2013, the

police detained her for eight days, questioned her about her Buddhist affiliation,

and beat her. The immigration judge and the Board found Bao not to be credible

and concluded that without credible testimony, Bao could not satisfy her burden of

proof. Bao now petitions for review. We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      We review the agency’s factual findings, including adverse credibility

determinations, for substantial evidence. Iman v. Barr, 972 F.3d 1058, 1064 (9th

Cir. 2020). Under that standard, “[t]he agency’s ‘findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the

contrary.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (quoting 8 U.S.C.

§ 1252(b)(4)(B)). In assessing an adverse credibility finding, we look to the

“totality of the circumstances[] and all relevant factors.” Alam v. Garland, 11 F.4th

1133, 1137 (9th Cir. 2021) (en banc) (alteration in original) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)).

      The Board identified six inconsistencies and omissions to support its adverse

credibility determination, and Bao challenges each of them in this court. We need

not decide whether all of the reasons invoked by the Board properly support its

conclusion because we conclude that the following justifications identified by the

Board, taken together, amply support the adverse credibility determination. See


                                          2
Alam, 11 F.4th at 1136–37 & n.1.

      First, in her hearing before the immigration judge, Bao testified to new

allegations that she omitted in her initial asylum application and interview with the

asylum officer. At her hearing, Bao testified that in 2013, police officers threatened

to throw her from a window and make her death look like a suicide. Bao also

testified that on a separate occasion in 2005, police detained her for several hours

and questioned her about her connection to Buddhism. Neither allegation appeared

in her earlier statements. Because these omissions “are not ‘details,’ but new

allegations that tell a ‘much different—and more compelling—story of persecution

than [Bao’s] initial application,’” they can support an adverse credibility

determination. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016)

(quoting Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)).

      Second, the Board identified an inconsistency in Bao’s statements about the

extent of her injuries following the 2013 police detention. At her hearing before the

immigration judge, Bao testified that the police beatings caused her to suffer a

fractured rib. But Bao told the asylum officer that the police beatings caused only

“bruises on [her] leg.” This inconsistency is more than a “mere trivial error such as

a misspelling,” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010), and the

Board was entitled to rely on it when considering whether Bao was credible.

      Finally, the Board observed that Bao appeared unable to respond to basic


                                          3
questions about her Buddhist faith. When the immigration judge asked Bao to

describe her “favorite ritual” that she “practice[d] back when [she was] living in

China,” Bao could not provide a coherent answer. The asylum officer noted that

Bao provided “[n]o response” when asked to explain Tibetan Buddhism or give an

example of how Tibetan Buddhists practice their faith. While “questioning an

applicant on [her] knowledge of religious doctrine to determine if [she] is a true

believer is not an appropriate method of determining eligibility for asylum,” Ren v.

Holder, 648 F.3d 1079, 1088 (9th Cir. 2011), the Board reasonably concluded that

Bao’s non-responsiveness undermined her credibility. See 8 U.S.C.

§ 1158(b)(1)(B)(iii).

      Without credible testimony, Bao failed to establish eligibility for asylum or

withholding of removal. Although Bao presented documentary evidence, the

agency permissibly concluded that, in light of Bao’s lack of credibility, that

evidence was either not adequately authenticated or was itself not sufficiently

credible. See Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th Cir. 2020). Moreover,

the country reports Bao submitted cannot alone support her claim for protection

under the Convention Against Torture. See Lalayan v. Garland, 4 F.4th 822, 840

(9th Cir. 2021).

      PETITION DENIED.




                                          4